     Case 18-31577-bjh11 Doc 109 Filed 10/23/18          Entered 10/23/18 14:42:32      Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.

                                                        ______________________________
 Signed October 23, 2018                                United States Bankruptcy Judge
______________________________________________________________________



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


     In re:                                         §
                                                    §
     ANDREOLA TERAZZO AND                           §     Case No. 18-31577-bjh
     RESTORATION, INC.,                             §     Chapter 11
                                                    §
                                   Debtor.          §


               ORDER GRANTING UNOPPOSED MOTION FOR CONTINUANCE OF
                 OCTOBER 24, 2018 (9:00 a.m.) HEARING ON MOTION UNDER
                 11 U.S.C. § 1112(b)(1) FOR DISMISSAL OR, ALTERNATIVELY
                      FOR CONVERSION OF THE CASE TO CHAPTER 7

              ON the Unopposed Motion for Continuance of October 24, 2018 (9:00 A.M.) Hearing on

     Motion Under 11 U.S.C. § 1112(b)(1) for Dismissal Or, Alternatively for Conversion of the Case

     to Chapter 7 (the “Motion”) filed by BRATSS (California Partnership) and Steve Sperber

     (“Movants”) (Dkt. No. 107), it is:




     ORDER GRANTING UNOPPOSED MOTION FOR CONTINUANCE OF OCTOBER 24,
     2018 (9:00 a.m.) HEARING ON MOTION UNDER 11 U.S.C. § 1112(b)(1) FOR DISMISSAL
     OR, ALTERNATIVELY FOR CONVERSION OF THE CASE TO CHAPTER 7                             Page 1 of 2
     i_7504909v.1
Case 18-31577-bjh11 Doc 109 Filed 10/23/18       Entered 10/23/18 14:42:32      Page 2 of 2



        ORDERED that the hearing on the Motion under 11 U.S.C. § 1112(b)(1) for Dismissal

Or, Alternatively for Conversion of the Case to Chapter 7 (Dkt. Nos. 53 and 54), currently

scheduled for October 24, 2018, is hereby continued to December 12, 2018 at 9:30 a.m. before

the United States Bankruptcy Court, 1100 Commerce Street, 14th Floor, Courtroom #2, Dallas,

Texas 75242.

                               # # # END OF ORDER # # #




ORDER GRANTING UNOPPOSED MOTION FOR CONTINUANCE OF OCTOBER 24,
2018 (9:00 a.m.) HEARING ON MOTION UNDER 11 U.S.C. § 1112(b)(1) FOR DISMISSAL
OR, ALTERNATIVELY FOR CONVERSION OF THE CASE TO CHAPTER 7                          Page 1 of 2
i_7504909v.1
